Citation Nr: 0720040	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  03-33 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a fungal infection, 
claimed as jungle rot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to July 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama in which service connection for tinea 
corporis, claimed as jungle rot, was denied.

The veteran testified before the undersigned Veterans Law 
Judge in September 2005.  A transcript of the hearing has 
been made and is associated with the claims file.  In October 
2005, the veteran's request to advance his case on the docket 
was granted.  In November 2005, the veteran's motion to 
correct the transcript of that hearing was granted.

In December 2005, the claim was remanded for further 
development, to include obtaining VA treatment records and to 
afford the veteran an opportunity for a VA examination, 
including an opinion as to the etiology of any diagnosed skin 
disorder.


FINDING OF FACT

The manifested fungal infection of the skin, diagnosed as 
tinea corporis, resolved, and tinea cruris, in remission, are 
not the result of active service.


CONCLUSION OF LAW

A fungal infection, to include tinea corporis and tinea 
cruris, claimed as jungle rot, is not the result of active 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2002.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

The notice did not advise the veteran regarding degrees of 
disability or effective dates for a grant of service 
connection.  While this notice was not provided prior to the 
initial adjudication, service connection will not be granted 
and, therefore, there can be no conceivable prejudice to the 
veteran as a result of the untimely notice.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  In December 2005, this claim 
was remanded to obtain additional VA treatment records and to 
afford the veteran a VA examination and obtain a medical 
opinion as to the etiology and severity of his claimed skin 
condition.  The veteran was afforded the veteran the 
opportunity to give testimony before the Board, which he did 
in September 2005.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

The veteran seeks entitlement to service connection for a 
fungal infection, claimed as jungle rot.  

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006). A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence. See also, 38 C.F.R. § 3.102. 
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran's report of medical examination at entrance into 
active service reveals no findings of defects, abnormalities, 
or diagnoses concerning his skin.  Service medical records 
reflect the veteran was treated for a fungal infection of the 
groin, trunk, and extremities during active service.  He was 
treated for approximately a month and then returned to duty.  
A report of medical survey in June 1945 shows findings of 
hyperhydrosis of the palms and axilla.  

Thereafter, the veteran underwent VA examination in September 
1945, at which time there were no findings of skin defects or 
abnormalities.  The records are silent as to any complaints 
of or treatment for a skin disorder until August 2001, when 
the veteran complained of chronic flare-ups of jungle rot.  
No findings were made.  

The case was remanded in December 2005 for further 
development, to include obtaining the veteran's VA treatment 
records and to accord the veteran VA examination.

VA treatment records dated from September to November 2001 
show no complaints of or treatment for a skin condition.  In 
October 2006, the veteran underwent VA examination, at which 
time the veteran reported recurring episodes of jungle rot on 
his groin, worsening in hot weather, recurring in the last 
twelve months and requiring daily treatment with miconazole 
cream and particular soaps and lotions.  The examiner noted 
no objective observations of current skin condition.  The 
examiner diagnosed tinea corporis, resolved, and tinea 
cruris, currently in remission.

As to etiology, the examiner opined that it is less likely 
than not that the diagnosed skin conditions were the result 
of the veteran's active service.  The examiner noted that the 
medical evidence contained no documentation of a skin 
condition other than the tinea corporis treated during the 
veteran's active service.  After his discharge, the medical 
evidence presented no other documentation to support 
recurrent or chronic dermatologic fungal infection until the 
veteran's report of symptoms in 2001.  The examiner opined 
that there was just not enough evidence to show that the 
veteran has manifested a chronic or recurrent skin condition 
since 1944.

The examiner stated he had reviewed the veteran's claims file 
in conjunction with his examination of the veteran, to 
include service medical records and VA treatment records.  As 
such, the examiner's opinion is probative.  See Grover v. 
West, 12 Vet. App. 109, 112 (1999).  

The earliest medical evidence concerning a skin condition is 
the veteran's complaints of recurring "jungle rot" in 
2001-which is 56 years following the veteran's discharge 
from active service.  Such a lapse of time weighs heavily 
against the veteran's claim.  See Maxson v. Gober, 230 F.3rd  
1330, 1333 (Fed. Cir. 2000).  Moreover, the 2001 entry 
reflects the veteran's subjective report.  In fact, VA 
treatment records and the VA examination report do not 
reflect any findings of a current skin condition.  

Where as here, the determinative issue involves medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran, as a 
layperson, is not competent to offer an opinion as to a 
medical diagnosis or to causation; consequently his 
statements to the extent that his diagnosed tinea corporis 
and tinea cruris that is the result of active service cannot 
constitute medical evidence. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The Board may consider only independent medical evidence to 
support its findings, and there is no favorable medical 
evidence that the diagnosed tinea corporis and tinea cruris 
is the result of his active service. 

Absent any evidence of a current skin disability and a 
medical opinion that the medical evidence does not support a 
finding that the claimed skin conditions are etiologically 
related to his active service, the preponderance of the 
evidence is against service connection for a fungal infection 
claimed as jungle rot.  There is no doubt to be resolved, and 
service connection for tinea corporis and tinea cruris, 
claimed as jungle rot, is not warranted.



ORDER

Service connection for tinea corporis and tinea cruris, 
claimed as jungle rot, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


